Citation Nr: 1024041	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 
1982. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for hepatitis.  The Veteran disagreed and 
perfected an appeal.

In July 2008, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.  

In a September 2008 decision, the Board remanded the 
Veteran's claim for further evidentiary development.  In 
April 2009, the Board remanded the Veteran's claim for 
compliance with the September 2008 remand order.


FINDINGS OF FACT

1.  The competent medical evidence supports a conclusion that 
the Veteran currently suffers from hepatitis C, but the 
hepatitis B incurred during his active duty service resolved 
before his discharge and has not manifested since.

2.  The preponderance of the competent evidence supports a 
conclusion that the Veteran's hepatitis C disorder is 
unrelated to his active duty military service.


CONCLUSION OF LAW

Entitlement to service connection for hepatitis, including 
hepatitis B and hepatitis C, is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he had hepatitis during service and 
that his current hepatitis disorder is related to or was 
caused by the hepatitis he had during service.  He seeks 
service connection.  The Board will first address preliminary 
matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the Veteran's 
claim for further evidentiary development.  Specifically, in 
a September 2008 decision the Board ordered VBA to obtain 
copies of all VA treatment records from Bay Pines Florida VA 
Medical Center (VAMC) from 2005.  In addition, VBA was 
directed to provide a medical examination for the Veteran to 
determine the nature and etiology of the claimed residuals of 
hepatitis, and to provide an opinion whether it was at least 
as likely as not "that any currently-diagnosed residuals of 
hepatitis had their onset in military service."  In the 
April 2009 remand, VBA was directed to provide the Veteran 
with a medical examination and directed the examiner to 
provide an opinion whether it was as likely as not that the 
Veteran's chronic hepatitis "is etiologically related to his 
inservice diagnosis of hepatitis B and associated hepatitis B 
surface antibodies" or otherwise was incurred during active 
duty service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board first notes that the record now includes records from 
Bay Pines VAMC from 2005 onward.  The Board also notes that 
the Veteran was examined by a VA physician in January 2009 
and in July 2009.  The July 2009 examiner provides an opinion 
regarding the etiology of the Veteran's current hepatitis 
disorder and its relation to the hepatitis B diagnosed during 
active duty service.

For those reasons, the Board finds that VBA substantially 
complied with the Board's September 2008 and April 2009 
remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record shows that the Veteran was informed in a March 
2003 letter that to substantiate a claim for service 
connection the evidence needed to show that he had an injury 
in military service or a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease or event in military service.  The Veteran 
was further notified in letters dated March 2006 and November 
2008 of how VA determines a disability rating and an 
effective date. 

In addition, the Veteran was notified in the March 2003 and 
November 2008 letters that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran's claim was adjudicated subsequent to 
the notices; thus, the Veteran had a meaningful opportunity 
to participate in the adjudication of his claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board observes that the RO has obtained the Veteran's 
service treatment records and VA treatment records, as well 
as private records as identified or provided by the Veteran.  
The Veteran has also been provided with VA medical 
examinations pertaining to his claims, including those 
conducted in January and July 2009.  See 38 C.F.R. § 3.159(c) 
(4).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining medical examinations with respect 
to the issues on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted, the Veteran presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  So long as a 
veteran had a diagnosed disability during the pendency of his 
claim, service connection criteria requiring a current 
disability was satisfied.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

Analysis

The Veteran served in the U.S. Air Force for about nine 
years.  During his last enlistment period, he had medical 
testing that revealed abnormal liver function which was 
determined to be caused by hepatitis B.  At the time the 
Veteran was discharged, his service treatment records 
indicate that his hepatitis B disorder had resolved.  In 
about December 1991, medical test showed the Veteran was 
positive for hepatitis B core antibody and hepatitis C 
antibody.  A diagnosis of chronic hepatitis was made after a 
liver biopsy in 1993.  The Veteran essentially contends that 
his current chronic hepatitis is related to the hepatitis 
that he incurred during service and he seeks service 
connection.  The Veteran's current claim was received by VA 
on December 12, 2002.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The Board will address each element 
in turn.
The Veteran was examined by VA examiners in January and July 
2009.  Both examiners diagnosed the Veteran with chronic 
hepatitis C.  In addition, a September 2001 attending 
physician note also shows a diagnosis of chronic hepatitis C.  
Thus, element (1) is satisfied for hepatitis C.  With regard 
to hepatitis B, however, the July 2009 VA physician stated 
that "the Veteran most likely does not have a chronic or 
acute hepatitis B infection; his hepatitis B has most likely 
resolved; the Veteran's current hepatitis is most likely 
related to his hepatitis C."  There is no other diagnosis 
indicating that the Veteran's current hepatitis is related to 
or a manifestation of hepatitis B.  For those reasons, the 
Board finds that element (1) is not satisfied for hepatitis B 
and that entitlement to service connection for hepatitis B is 
not warranted.

Element (2) requires in-service incurrence or aggravation of 
a disease or injury.  A review of the Veteran's service 
treatment records show that in February 1981, the Veteran was 
in an in-patient treatment program for alcohol abuse.  During 
that program, the Veteran's health was assessed and included 
a review of laboratory results.  The treating physician 
indicated in a note dated February 14, 1981, that the Veteran 
had abnormal liver function results.  Other service treatment 
records show that the Veteran was diagnosed with hepatitis.  
In a report of medical examination dated May 14, 1981, about 
a year before the Veteran was discharged from active duty, 
the physician provided the following note: "hepatitis, 
viral, 1981 - tx [treatment] with conventional rx 
[medication], resolved, qualified for worldwide duty."  

Thus, the medical evidence establishes that the Veteran had 
acute hepatitis during service, but that it had resolved 
before his discharge; there is no evidence of chronic 
hepatitis during service.  The Board observes that the July 
2009 VA physician reviewed the Veteran's VA claims folder 
including the Veteran's service treatment records and noted 
that the Veteran had "hepatitis B viral" during service and 
incurred hepatitis C after service.  The physician's 
assessment is supported by the medical evidence.

The Veteran's in-service hepatitis responded to and was 
resolved by conventional treatment protocol indicating a 
viral hepatitis such as hepatitis B.  The record shows that 
the Veteran had a long history of intranasal and intravenous 
drug use since his discharge from service in addition to a 
history of unprotected sex.  The Board observes that 
unprotected sex and intravenous drug use are both considered 
to be primary risk factors for transmission of hepatitis C in 
VA medical questionnaires provided to the Veteran.  

There is no evidence that the Veteran had intravenous drug 
use during service; his admissions in an August 1983 
psychosocial assessment were that he was then "currently 
using amphetamines, heroin, cocaine, marijuana and alcohol."  
In addition, the record includes performance evaluations that 
show the Veteran was highly regarded as an Air Force non-
commissioned officer; they do not indicate he was unable to 
perform his duties because of heavy drug use.  In sum, there 
is no evidence that the Veteran had a chronic hepatitis 
disorder during service.  Thus, element (2) is not satisfied 
and the claim for entitlement to service connection for 
hepatitis C fails for that reason.

The Board will briefly address the remaining Shedden element. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

The January and July 2009 VA examiners both opined that the 
Veteran's current chronic hepatitis C disorder was unrelated 
to his active duty service because it was diagnosed in 1991, 
about 8 years after the Veteran was discharged from service 
and after the Veteran had exposed himself to several risk 
factors known to be likely causes of hepatitis C.  Both 
examiners determined that the most likely etiology of the 
Veteran's hepatitis C was his intravenous drug use after 
service, and both examiners provided an opinion that the 
Veteran's hepatitis C disorder was not related to his active 
duty service.  Thus, there is no evidence that a causal 
relationship exists between the Veteran's current hepatitis C 
disorder and the hepatitis B he suffered during service.  

For the reasons stated above, the Board finds that 
entitlement to service connection for hepatitis, to include 
hepatitis B and hepatitis C, is not warranted.
ORDER

Entitlement to service connection for hepatitis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


